DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 12/18/2019. Claims 1-27 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/719830 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses an invention that carries out the method of claim 1. Furthermore, claims 2, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 of the instant application generally conflict with claims 8, 2, 3, 4, 5, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 respectively of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malecki (US 2003/0040413 A1) in view of Clary (US 5212656).
	Regarding claim 1, Malecki discloses a method to inspect and assemble a knocked-down case (44 – Fig. 2), comprising: obtaining a measurement of an aspect of the knocked-down case (position of the slot, para. 0049, lines 10-14); determining a difference between the obtained measurement and a previous measurement (para. 0065, lines 7-13); executing programming of a case-handling tool (para. 0049, lines 15-17, a controller is used to make machine adjustments, hence there must necessarily be programming being executed), wherein the executed programming is based at least in part on the measurement (para. 0049, lines 15-17); and operating the case-handling tool responsive to the executed programming to at least partially erect the knocked-down case into an erected case (para. 0049, lines 15-17 and para. 0062, lines 12-18).
	However, Malecki does not expressly disclose determining a difference between the obtained measurement and a standard measurement.
	Clary teaches a method to inspect a case, comprising: obtaining a measurement of an aspect of a knocked-down case (col. 5, lines 33-44, 49-60, and col. 5, line 64 – col. 6, line 2); wherein the measurement is obtained using a visual inspection system (col. 5, lines 26-31); and determining a difference between the obtained measurement and a standard measurement (col. 5, lines 61-63); and operating a case handling tool based on the determined difference (col. 6, lines 38-40). Since both the method of Malecki and the method of Clary take a measurement of a blank and make adjustments to a case-handling tool based on the measurement, one of ordinary skill in the art would have recognized that they simply comprise alternate means for obtaining a measurement of a knocked-down case and alternate means for determining a change in size of a knocked-down case.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the means for obtaining a measurement of a knocked-down case and the means for determining a change in size of a knocked-down case of Malecki for the means for obtaining a measurement of a knocked-down case and the means for determining a change in size of a knocked-down case of Clary. One of ordinary skill would have been motivated to make this modification because the visual system of Clary requires less moving parts than the sensor carriage system of Malecki thereby mechanically simplifying the system of Malecki. The visual system of Clary further provides the advantage of allowing a determination to be made with regard to the quality of the knocked-down case (col. 3, lines 32-38, Clary).

Malecki, as modified by Clary, further discloses:
	Claim 3, the knocked-down case (44 – Fig. 2, Malecki) comprises corrugate or cardboard (para. 0042, lines 4-5, Malecki); and the erected case (44 – Fig. 3, Malecki) is in a condition ready for loading with product (see Fig. 3, Malecki).

	Claim 4, scanning the knocked-down case (44 – Fig. 2, Malecki) to measure the aspect of the knocked-down case (col. 5, lines 26-40, the measurement is obtained with a visual inspection system, hence the aspect is measured by scanning the knocked-down case, Malecki).

	Claim 5, essentially all of the elements of the claimed invention in claim 1.
	However, Malecki, as modified by Clary, does not teach that obtaining the measurement comprises reading indicia defined on the knocked-down case.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to read indicia in order to obtain dimensions of an object.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the step of obtaining the measurement of Malecki and Clary by reading indicia defined on the knocked-down case. One of ordinary skill in the art would have been motivated to make this modification because reading indicia provides the advantage of requiring less processing to determine the measurement thereby reducing operating costs.

	Claim 7, the executed programming comprising at least one command that is based at least in part on the determined difference (see Note). Note that the measurement is input into a controller and then the controller is used to adjust the case-handling tool. Therefore, there must necessarily be a command that is based at least in part on the determined difference in order to adjust the case-handling tool.

	Claim 8, the knocked-down case (44 – Fig. 2, Malecki) has dimensions that are not within a specification for the knocked-down case; and the erected case (44 – Fig. 3, Malecki) is within a specification for the erected case (see Note). Note that since the “specification for the knocked-down case” and the “specification for the erected case” do not identify any specific specification, any specification will read on the limitations. Since there are a wide variety of specifications, the knocked-down case will be outside some of the specifications and the erected case will be within some of the specifications.

	Claim 11, operating a robotic arm (72 – Fig. 1, Malecki) and an end-of-arm tool (76 – Fig. 1, Malecki) to grasp the knocked-down case (44 – Fig. 2, Malecki) at a pick-off location (56 – Fig. 1) based at least in part on the difference between the obtained measurement and the standard measurement (para. 0062, lines 12-16, Malecki, as modified by Clary).

	Claim 13, adjusting a distance between two belt drives (102, 104 – Fig. 1, Malecki) of a side belt drive unit based at least in part on the difference between the obtained measurement and the standard measurement (para. 0062, lines 16-18, Malecki, as modified by Clary).

	Claim 14, operating a magazine assembly (40 – Fig. 1, Malecki) to adjust a location of the knocked-down case (44 – Fig. 2, Malecki) to be picked based at least in part on the difference between the obtained measurement and the standard measurement (para. 0062, lines 7-10, Malecki, as modified by Clary).

	Claim 15, adjusting a path of travel of a robotic end-of-arm tool (76 – Fig. 1, Malecki) based at least in part on the difference between the obtained measurement and the standard measurement (para. 0062, lines 12-16, Malecki, as modified by Clary; controlling the stroke is interpreted as controlling the path).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Malecki (US 2003/0040413 A1) in view of Clary (US 5212656).
	Regarding claim 1, Malecki discloses a method for case handling, comprising: obtaining a measurement of an aspect of a knocked-down case (position of the slot, para. 0049, lines 10-14); determining a previous measurement (para. 0065, lines 7-13, the previous measurement must necessarily be determined if the current measurement and the previous measurement are to be compared); determining a difference between the obtained measurement and a previous measurement (para. 0065, lines 7-13); executing programming (para. 0049, lines 15-17, a controller is used to make machine adjustments, hence there must necessarily be programming being executed), wherein the programming is based at least in part on the measurement (para. 0049, lines 15-17), and wherein the programming sends control signals to a case-handling tool (28 – Fig. 1); and operating the case-handling tool according to the control signals (para. 0049, lines 15-17 and para. 0062, lines 12-18).
	However, Malecki does not expressly disclose determining a difference between the obtained measurement and a standard measurement of the aspect.
	Clary teaches a method to inspect a case, comprising: obtaining a measurement of an aspect of a knocked-down case (col. 5, lines 33-44, 49-60, and col. 5, line 64 – col. 6, line 2); determining a standard measurement of the aspect (the critical value, col. 5, lines 61-63); wherein the measurement is obtained using a visual inspection system (col. 5, lines 26-31); and determining a difference between the obtained measurement and the standard measurement of the aspect (col. 5, lines 61-63); and operating a case-handling tool based on the determined difference (col. 6, lines 38-40). Since both the method of Malecki and the method of Clary take a measurement of a blank and make adjustments to a case-handling tool based on the measurement, one of ordinary skill in the art would have recognized that they simply comprise alternate means for obtaining a measurement of a knocked-down case and alternate means for determining a change in size of a knocked-down case.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the means for obtaining a measurement of a knocked-down case and the means for determining a change in size of a knocked-down case of Malecki for the means for obtaining a measurement of a knocked-down case and the means for determining a change in size of a knocked-down case of Clary. One of ordinary skill would have been motivated to make this modification because the visual system of Clary requires less moving parts than the sensor carriage system of Malecki thereby mechanically simplifying the system of Malecki. The visual system of Clary further provides the advantage of allowing a determination to be made with regard to the quality of the knocked-down case (col. 3, lines 32-38, Clary).

Allowable Subject Matter
Claims 24-27 are allowed.
Claims 2, 6, 9, 10, 12, and 16-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and are no longer under the the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/28/2022